                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRUCE BYLES, individually, and on behalf of        CASE NO. C16-0834-JCC
      all others similarly situated
10
                                                         MINUTE ORDER
11                           Plaintiff,
              v.
12
      ACE PARKING MANAGEMENT, INC.,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court sua sponte. Due to a conflict in the Court’s schedule,

19   the Honorable Richard A. Jones, United States District Judge, will preside over the upcoming

20   fairness hearing. The fairness hearing will take place on August 20, 2019 at 9:00 a.m. at 700

21   Stewart Street, Suite 13106, Seattle WA 98101.

22          DATED this 14th day of June 2019.

23                                                         William M. McCool
                                                           Clerk of Court
24
                                                           s/Tomas Hernandez
25
                                                           Deputy Clerk
26


     MINUTE ORDER
     C16-0834-JCC
     PAGE - 1
